Citation Nr: 0901375	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  05-32 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a duodenal ulcer, including duodenal spasms.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and P.D.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to May 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran provided testimony at a June 2007 hearing before 
the undersigned Veterans Law Judge.  This case was remanded 
by the Board in August 2007 for further development and 
adjudication.

In correspondence received in August 2008, the veteran 
submitted additional evidence in support of his claim to the 
Appeals Management Center (AMC) in Washington, D.C., and 
waived initial consideration of that evidence by the RO.  
See 38 C.F.R. § 20.1304(c).

The claims file includes indications that a claim for service 
connection for post-traumatic stress disorder and/or other 
psychiatric disability has been raised and is in the process 
of being developed.  (See VA examination report addendum 
dated in July 2008; June 2007 Board hearing transcript at 
page 7.)  This matter is referred to the RO for further 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On October 6, 2008, the RO received a VA Form 21-22a, signed 
by the veteran, appointing Wade R. Bosley, Attorney at Law, 
as his representative before VA.  Prior representation by 
Vietnam Veterans of America was thereby revoked.  See 38 
C.F.R. § 14.631(f) (2008).  In a statement also received on 
October 6, 2008, the veteran's representative, Mr. Bates, 
indicated that he had requested to review the veteran's 
claims file under separate cover.  Documentation associated 
with the claims file indicates that the change in 
representation was acted upon by the AMC on October 20, 2008.  
The Board's Veterans Appeals Locator and Control System 
(VACOLS) indicates that the appeal was transferred from the 
AMC to the Board on November 6, 2008, at which time VACOLS 
was updated to reflect this change in representation.  
However, there is no indication that the appellant's 
representative has been afforded the opportunity to review 
the claims file, in accordance with his request as reflected 
in his October 2008 correspondence.

Additionally, since the time notice pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA) was last provided to the 
veteran in August 2007, further guidance has been issued by 
the Court of Appeals for Veterans Claims as to the 
requirements for VCAA notice in increased ratings claims.  A 
corrective VCAA notice letter should therefore be issued to 
the veteran.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)); Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) notice 
relative to the issue on appeal, in 
accordance with Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  The VCAA notice 
should specifically: (1) inform the 
claimant that to substantiate his increased 
rating claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code(s); (3) inform the claimant 
that disability ratings will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent based on 
the nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

2.  Contact the veteran's representative 
in writing and afford an opportunity for 
him to review the veteran's claims file 
and a reasonable opportunity to provide 
additional evidence or argument in support 
of the veteran's claim.  A copy of such VA 
letter to the veteran's representative 
should be included in the claims file.

3.  Readjudicate the issue on appeal, to 
include consideration of all evidence 
received since issuance of the August 2008 
supplemental of the case.  If the benefit 
sought remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



